United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2444
                        ___________________________

                                   Jamie L. Wright

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Kilolo Kijakazi,1 Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                            Submitted: February 1, 2022
                             Filed: February 10, 2022
                                  [Unpublished]
                                  ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.




      1
       Kilolo Kijakazi has been appointed to serve as Acting Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Jamie Wright appeals the district court’s2 order affirming the denial of
disability insurance benefits and supplemental security income. We find that the
Commissioner’s decision is supported by substantial evidence in the record as a
whole. See Twyford v. Comm’r, Soc. Sec. Admin., 929 F.3d 512, 516 (8th Cir. 2019)
(standard of review). Specifically, the evidence supports the administrative law
judge’s (ALJ’s) finding that Wright’s back impairment did not meet listing 1.04(A),
as he did not have the requisite positive straight-leg raise testing. See id. at 517
(substantial evidence supported determination that listing 1.04(A) was not met, as
claimant did not have objective finding required by listing). Further, the ALJ
properly evaluated Wright’s subjective complaints. See McDade v. Astrue, 720 F.3d
994, 998 (8th Cir. 2013) (no error in evaluating complaints of disabling pain where
medical evidence and claimant’s daily activities were not fully consistent with
complaints). Finally, the ALJ did not err in declining to include residual functional
capacity (RFC) limitations arising from Wright’s alleged mental conditions, see
McGeorge v. Barnhart, 321 F.3d 766, 769 (8th Cir. 2003) (ALJ properly limited RFC
to only impairments he found supported by record); Black v. Apfel, 143 F.3d 383,
386 (8th Cir. 1998) (ALJ correctly found that no objective medical findings supported
alleged mental condition); or arising from his alleged medication side effects, see
Zeiler v. Barnhart, 384 F.3d 932, 936 (8th Cir. 2004) (as record did not document
impaired concentration due to pain medication, RFC excluding such limitation was
supported by substantial evidence).

      The judgment is affirmed.
                     ______________________________




      2
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-